Citation Nr: 0008771	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for an amputation 
of the left forearm, residual of a gunshot wound, currently 
evaluated at 60 percent.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
VA) Regional Office (RO) in Manila, Philippines which denied 
the benefits sought on appeal.  The veteran had active 
service from December 1944 to February 1946 and from May 1946 
to June 1946.

At the veteran's hearing before the Board in June 1999, he 
requested consideration of additional issues.  Specifically, 
he requested consideration of entitlement to special monthly 
compensation based on a need for aid and attendance and 
entitlement to a prosthesis from the shoulder for his left 
upper extremity.  These matters have not been prepared for 
appellate review, and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The amputation of the veteran's left forearm is below the 
insertion of the pronator teres.

3.  Service connection has been established only for the 
amputation of the left forearm, residuals of a gunshot wound, 
evaluated as 60 percent disabling.

4.  The veteran completed 3 years of school and had 
occupational experience in farming before he became too 
disabled to work about 1992.

5.  The veteran's service-connected left forearm amputation 
is not of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for amputation of the left forearm, residuals of a gunshot 
wound, have not been meet.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.68, 4.71a, 
Diagnostic Code 5124 (1999).

2.  The requirements for a total evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  In this case, the veteran 
contends that his service-connected amputation of his left 
forearm, his only service-connected disability, has increased 
in severity to the point that he is unable to work.  As such, 
the veteran's claims for an increased evaluation and for a 
total evaluation based on individual unemployability are well 
grounded.

Once a veteran has presented a well-grounded claim, BVA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and that all pertinent facts have been 
fully developed.  In this regard, the Board would observe 
that the veteran has been afforded a VA examination in 
connection with his current claim and offered testimony at a 
hearing before the Board.

Historically, a September 1946 Certificate of Disability for 
Discharge notes that the veteran had sustained a severe 
gunshot wound of the hand in July 1945.  In June 1946 he 
underwent a revision of a previous disarticulation at the 
wrist joint which had previously been performed in a field 
hospital.  The veteran was noted to be right-handed.  The 
veteran was found to be unfit for duty because of the 
amputation at the middle third of the left forearm 4 inches 
below the left elbow joint.  Based on service medical 
records, a rating decision dated April 1949 granted service 
connection for the amputation of the left forearm below the 
insertion of the pronator teres, and assigned a 60 percent 
evaluation.  That evaluation has remained in effect since it 
was initially assigned.

In a statement dated in August 1997 from Teodoro C. Navarro, 
M.D., it was indicated that the veteran had consulted him for 
treatment for malignant hypertension, bilateral cataracts and 
coronary insufficiency.  It was noted that the veteran had 
been prescribed medication and proper medical management had 
been instituted, but that the veteran's condition remained 
unstable.  He was advised to have complete bed rest.  

In an application for a total evaluation based on individual 
unemployability from the veteran received in September 1997 
he indicated that he had completed three years of school, had 
occupational experience as a farmer and last worked and 
became too disabled to work in the past five years.  

A VA examination performed in October 1997 recorded the 
veteran's complaints of low back pain and numbness of his 
right arm.  It was noted that the veteran had shortness of 
breath with ordinary effort and epigastric discomfort.  The 
veteran reported that he experienced pain over the left 
shoulder joint.  The veteran indicated that after his 
amputation he claimed he had been jobless and relied on his 
pension.  It was recorded that the veteran was able to eat, 
bathe and dress.  Physical examination disclosed an amputated 
distal forearm below the insertion of the pronator teres.  
There was a 5-centimeter scar across the stump that was 
described as light brown, nondepressed and nontender.  His 
circulation and skin were described as normal and the left 
elbow joint was noted to be intact.  The length of the stump 
was described as 30 centimeters from the insertion of the 
biceps tendon and 10 centimeters from the elbow joint.  There 
was no limitation of motion or instability above the joint of 
the amputation site.  The diagnosis was status post 
amputation of the left forearm below the insertion of the 
pronator teres.  The examiner commented that due to this 
disability employment was limited especially with regards to 
activities that required manual labor.  

The veteran and his son-in-law appeared for a hearing before 
the BVA at the RO in June 1999.  It was indicated that the 
veteran wanted to apply for unemployability because he was 83 
years old and could not find any more suitable work.  The 
veteran described the limitations his left forearm amputation 
caused particularly with eating.  The veteran and his son-in-
law also offered testimony concerning other disorders the 
veteran received treatment for including back and leg 
complaints, complications with his lungs and a hernia.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (1999).

In this case, the disability from the veteran's gunshot wound 
is evaluated based on the level of the amputation.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5124 the veteran is 
currently assigned a 60 percent evaluation for amputation of 
the minor extremity forearm located below the insertion of 
the pronator teres muscle.  In order to warrant the next 
higher evaluation the amputation must be above the insertion 
of the pronator teres.  See 38 C.F.R. § 4.17a, Diagnostic 
Code 5123.  However, service medical records and the October 
1997 VA examination clearly show that the site of the 
amputation is below the elbow, and in fact was specifically 
noted in the VA examination to be below the insertion of the 
pronator teres.  Absent evidence of an amputation at a higher 
level, the criteria for a higher evaluation for the veteran's 
amputation have not been met.  The Board would observe that 
in the veteran's case, given the level of the amputation, 
that the 60 percent evaluation represents the maximum 
assignable evaluation under the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.68.

With respect to the veteran's claim for a total evaluation 
based on individual unemployability, the veteran contends 
that due to his service-connected left forearm amputation he 
is unable to obtain and maintain any type of substantially 
gainful employment.  In this regard, a September 1997 
application for increased compensation based on 
unemployability indicated that the veteran had completed 
three years of school, had occupational experience as a 
farmer and last worked approximately five years prior to his 
application.

There is little in the way of evidence in the record 
concerning the veteran's employability or unemployability, as 
well as little in the way of evidence concerning the 
veteran's past employment.  The veteran clearly meets the 
percentage requirements for a total evaluation based on 
individual unemployability set forth in 38 C.F.R. § 4.16(a) 
based on the 60 percent evaluation for his service-connected 
left forearm amputation.  As such, the only remaining 
question is whether the evidence demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of this disability. 

A review of all of the medical evidence indicates that the 
veteran's disability has been essentially static since his 
separation from service, as evidenced by the lack of any 
reported treatment for the disability.  Indeed, in an August 
1997 statement, the veteran's private physician listed 
several debilitating diseases which caused the veteran's 
condition to remain unstable and required complete bed rest, 
but the veteran's amputation of the left forearm was not 
among the enumerated disabilities.  At the hearing in June 
1999, it was suggested that the veteran wanted increased 
compensation based on unemployability at least in part 
because of his age.  However, the veteran's age may not be 
considered as a factor in evaluating either the severity of 
his service-connected disability or his unemployability 
claim.  See 38 C.F.R. § 4.19.  

In addition, the only limitation specifically referred to by 
the veteran due to the veteran's service-connected disability 
was difficulty eating.  Although the disability undoubtedly 
interferes with many activities, the VA examination recorded 
that the veteran was able to eat and attend to other 
activities of daily living.  Testimony was also presented as 
to limitations caused by the veteran's back, legs, lungs and 
hernia.  Although the October 1997 VA examination included 
the examiner's comment that due to the veteran's disability 
his employment would be limited, especially with regard to 
activities that required manual labor, the veteran, in the 
preceding month, had indicated in his application that he had 
become too disabled to work, and in fact, last worked full 
time some five years earlier.  

In view of the fact that the medical evidence does not show 
that the veteran's left forearm amputation has changed 
significantly, his doctor did not implicate the amputation in 
describing the veteran's unstable medical condition and the 
VA physician opined that the veteran's disability limited 
employment opportunities, but not in effect, all employment, 
the Board finds that the preponderance of the evidence is 
against a conclusion that the veteran is in fact unable to 
pursue substantially gainful employment due to his service-
connected disability.  This is not to say that the veteran 
would otherwise be employable given his unstable general 
medical condition or that the left forearm amputation is an 
insignificant disability, but only the amputation may be 
considered in the claim for individual unemployability 
benefits and any other disabilities, such as malignant 
hypertension and coronary insufficiency, as well as advancing 
age, must be disregarded.  Essentially, the record does not 
provide evidence which sets the veteran's amputation in this 
case apart from others, for which a sixty percent schedular 
rating is the maximum benefit.  Accordingly, an extra-
schedular total evaluation based on individual 
unemployability is not shown to be warranted and the appeal 
must be denied.


ORDER

An evaluation in excess of 60 percent for amputation of the 
left forearm, residuals of a gunshot wound, is denied.

A total evaluation based on individual unemployability due to 
a service-connected disability is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 
- 8 -

- 1 -


